AFFIRM AS MODIFIED; Opinion Filed March 9, 2020




                                      In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-00300-CR
                              No. 05-19-00301-CR

                         NIGEL HAYS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
              Trial Court Cause Nos. F-1730683-H, F-1730684-H

                        MEMORANDUM OPINION
           Before Justices Osborne, Partida-Kipness, and Pedersen, III
                       Opinion by Justice Partida-Kipness
        Nigel Hays appeals from the revocation of community supervision and

conviction for possession with intent to deliver gamma hydroxybutyrate and the

revocation of community supervision for possession with intent to deliver

methamphetamine. In one issue, Hays seeks to reform the trial court’s judgments to

accurately reflect his “Not true” plea to the State’s motions to revoke community

supervision and adjudicate guilt. The State agrees. We sustain Hays’s sole issue,

modify the judgments accordingly, and affirm the judgments as modified.
      This Court has the power to correct and reform the judgments of the court

below to make the record speak the truth when it has the necessary information to

do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas

1991, pet. ref’d). Appellate courts have the power to reform whatever the trial court

could have corrected by a judgment nunc pro tunc when the evidence necessary to

correct the judgment appears in the record. Asberry, 813 S.W.2d at 530. Appellate

courts may reform judgments to correct improper recitations or omissions relating

to punishment, delete affirmative findings improperly entered into the judgment, and

correct statutory references. See id.; Medlock v. State, No. 05-11-00668-CR, 2012
WL 4125922, at *1 (Tex. App.—Dallas Sept. 20, 2012, no pet.) (mem. op., not

designated for publication).

      Hays was indicted for possession with intent to deliver at least 4 grams but

less than 200 grams of methamphetamine (case F-1730683-H) and possession with

intent to deliver at least 400 grams of gamma hydroxybutyrate (case F-1730684-H).

See TEX. HEALTH & SAFETY CODE ANN. § 481.112. Hays pleaded guilty to both

charges, and the trial court sentenced Hays to 10 years’ community supervision in

both cases, deferring adjudication of guilt in case F-1730684-H.

      The State later alleged that Hays had violated the terms of his community

supervision and moved to revoke community supervision or adjudicate guilt in both

cases. The trial court granted the State’s motions, sentenced Hays to 10 years’
                                        –2–
imprisonment in case F-1730683-H, and adjudicated guilt and sentenced Hays to 20

years’ imprisonment in case F-1730684-H. In both judgments, the trial court

indicated that Hays pleaded “TRUE” to the State’s motion. However, the record

reflects that Hays pleaded “Not true.”

      Based on the record before the Court, we sustain Hays’s sole issue and modify

the judgments to reflect that Hays pleaded “NOT TRUE” to the “Plea to Motion to

Revoke” in case F-1730683-H and the “Plea to Motion to Adjudicate” in case F-

1730684-H. See Asberry, 813 S.W.2d at 530. We affirm the judgments as modified.



                                                /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b).
190300F.U05




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NIGEL HAYS, Appellant                        On Appeal from the Criminal District
                                             Court No. 1, Dallas County, Texas
No. 05-19-00300-CR          V.               Trial Court Cause No. F-1730683-H.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Osborne and
                                             Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The section entitled “Plea to Motion to Revoke” is modified to show “NOT
      TRUE.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 9th day of March, 2020




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NIGEL HAYS, Appellant                        On Appeal from the Criminal District
                                             Court No. 1, Dallas County, Texas
No. 05-19-00301-CR          V.               Trial Court Cause No. F-1730684-H.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Osborne and
                                             Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The section entitled “Plea to Motion to Adjudicate” is modified to show
      “NOT TRUE.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 9th day of March, 2020




                                       –5–